Order entered February 14, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00207-CV

                  WALTER O. AND TERREE L. PURICELLI, Appellants

                                             V.

                  SAXON MORTAGE SERVICES, INC. ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 11-12790-E

                                          ORDER
       The Court has before it appellants’ February 12, 2013 motion to extend time to appeal.

The Court GRANTS the motion and ORDERS the notice of appeal tendered on February 11,

2013 timely filed as of that date.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE